

Exhibit 10.1






















TRANSITION AND RETIREMENT AGREEMENT

1.
PARTIES: The parties to this Transition and Retirement Agreement (“Agreement”)
are THOMAS E. VICE (“Mr. Vice”) and NORTHROP GRUMMAN SYSTEMS CORPORATION
(“Northrop Grumman” or “the Company”).

2.
RECITALS:

2.1
Mr. Vice has decided to retire effective August 18, 2017, and to transition out
of his current position on April 1, 2017, to enable him to support an effective
transition for his successor and to support corporate initiatives until his
retirement. He will remain a Corporate Vice President and continue to report to
the CEO, with a primary office location of Falls Church, VA until he retires on
August 18, 2017.

2.2
As a Corporate Vice President, Mr. Vice has been and continues to be involved in
managing the global operations of Northrop Grumman, including the capture and
development of key programs critical to the long-term success of the Company. He
is involved in the most sensitive and proprietary matters across the entire
Company, including from a technical, strategic and financial perspective. Mr.
Vice has been widely and regularly exposed to confidential, sensitive and
proprietary information concerning Northrop Grumman’s global operations, at the
headquarters and each of the operating sectors, including without limitation, in
the areas of manned and unmanned aircraft, space, C4ISR, strike systems, cyber,
sensors, electronics, through-life support and technology services. Mr. Vice has
been widely and regularly exposed to confidential, sensitive and proprietary
information relating to the Company’s short and long-term strategies, personnel,
culture, leadership, finances, investments, technologies and customers.

2.3
Northrop Grumman is a Delaware corporation headquartered in the Commonwealth of
Virginia. Mr. Vice’s job responsibilities have required him to spend substantial
time working in Virginia, including among other things, attending corporate,
sector and other leadership meetings, meeting with senior management on major
programs and strategies, meeting with partners and customers, and managing
operations and employees in Virginia and worldwide.

2.4
Mr. Vice and the Company have agreed to the retirement plan and timing described
in Section 2.1 of this Agreement, to the benefits and compensation described in
Section 3 of this Agreement, and the other terms of this Agreement, including
Exhibit A.

3.
JOB TRANSITION AND BENEFITS: In exchange for the benefits and covenants set
forth herein and other good and valid consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and Mr. Vice hereby agree as
follows:



Page 1 of 15
        

--------------------------------------------------------------------------------

 


3.1
The Company will continue Mr. Vice’s employment until August 18, 2017, subject
to the Company’s right to terminate Mr. Vice for Cause. For purposes of this
Section 3.1, “Cause” includes any of the following: (i) Mr. Vice’s failure to
perform his assigned duties in accordance with the Company’s expected standards
after being given written notice of deficiency, or (ii) Mr. Vice’s commission of
an act of misconduct, or (iii) Mr. Vice’s conviction of any crime or loss of
security clearance.

3.2
Mr. Vice will step down as President, Aerospace Systems sector, effective April
1, 2017, and perform duties assigned by the CEO until his retirement on August
18, 2017.

3.3
Mr. Vice will remain an elected Corporate Vice President reporting to the Chief
Executive Officer, and continue as a full-time employee up to and including his
Retirement Date (as defined in Section 4 below). Falls Church, VA will be his
primary work location.

3.4
The Company will pay Mr. Vice an annual incentive bonus for the 2017 performance
year, as if he had remained employed and eligible under the 2002 Incentive
Compensation Plan, prorated to 7.5/12ths, subject to his ongoing and continued
compliance with the terms and conditions of this Agreement (including without
limitation the provisions of Sections 6 and 3.6). Subject to these conditions
and proration, the payment, less applicable withholding, will be made to Mr.
Vice in 2018 on or before March 15, 2018. If Mr. Vice breaches this Agreement,
he will not be entitled to any payment under this Section 3.4, and if he has
already received the payment, he will immediately return the full payment amount
to the Company.

3.5
Mr. Vice is eligible for certain equity treatment with respect to his grants and
stock holdings under the 2001 Long-Term Incentive Stock Plan and 2011 Long-Term
Incentive Stock Plan, as follows:

3.5.1
Mr. Vice will receive his Early Retirement treatment of his 2015, 2016, and 2017
Restricted Stock Rights (RSR) grants, provided (i) Mr. Vice’s employment
continues through August 18, 2017; and (ii) the Company has determined that Mr.
Vice has complied and continues to comply with all of his obligations under the
2015-2017 RSR Terms and this Agreement (including without limitation the
provisions of Sections 6 and 3.6). The Parties agree to modify, by this
Agreement, Section 2.7 of the Terms and Conditions Applicable to 2015 Restricted
Stock Rights, Terms and Conditions Applicable to 2016 Restricted Stock Rights,
and Terms and Conditions Applicable to 2017 Restricted Stock Rights (“2015-2017
RSR Terms”) so that Mr. Vice, as a Key Employee, will receive payment of the
prorated RSRs (and related Dividend Equivalents) on or before December 31, 2018
(but no earlier than six months and one day after his Separation from Service,
as defined for purposes of the 2015-2017 RSR Terms); such payment date is
permissible under Section 409A of the Internal Revenue Code because payment will
be made in the same year it is otherwise owed. If Mr. Vice breaches the
2015-2017 RSR Terms or this Agreement, he



Page 2 of 15



--------------------------------------------------------------------------------

 


agrees to deliver to the Company immediately upon request an amount in cash
equal to the aggregate Fair Market Value, determined as of the payment date of
all RSRs already settled, including any Dividend Equivalents. Except as modified
hereby, the 2015-2017 RSR Terms shall continue to apply in accordance with their
terms.
3.5.2
Mr. Vice will receive his Early Retirement treatment of his 2015 Restricted
Performance Stock Rights (RPSR) grant, provided (i) Mr. Vice’s employment
continues through July 30, 2017; and (ii) the Company determines that Mr. Vice
has complied and continues to comply with all of his obligations under 2015 RPSR
Terms and this Agreement (including without limitation the provisions of
Sections 6 and 3.6). The Parties agree to modify, by this Agreement, Section 1.2
of the Terms and Conditions Applicable to 2015 Restricted Performance Stock
Rights (“2015 RPSR Terms”) so that Mr. Vice will receive payment of the prorated
RPSRs (and related Dividend Equivalents) in 2018 on or before March 15, 2018. If
Mr. Vice breaches the 2015 RPSR Terms or this Agreement, he agrees to deliver to
the Company immediately upon request an amount in cash equal to the aggregate
Fair Market Value, determined as of the payment date of all RPSRs already
settled, including any Dividend Equivalents. Except as modified hereby, the 2015
RPSR Terms shall continue to apply in accordance with their terms.

3.5.3
Mr. Vice will receive his Early Retirement treatment of his 2016 Restricted
Performance Stock Rights (RPSR) grant, provided (i) Mr. Vice’s employment
continues through July 30, 2017; and (ii) the Company determines that Mr. Vice
has complied and continues to comply with all of his obligations under 2016 RPSR
Terms and this Agreement (including without limitation the provisions of Section
6 and 3.6). The Parties agree to modify, by this Agreement, Section 1.2 of the
Terms and Conditions Applicable to 2016 Restricted Performance Stock Rights
(“2016 RPSR Terms”) so that Mr. Vice will receive payment of the prorated RPSRs
(and related Dividend Equivalents) in 2019 on or before March 15, 2019. If Mr.
Vice breaches the 2016 RPSR Terms or this Agreement, he agrees to deliver to the
Company immediately upon request an amount in cash equal to the aggregate Fair
Market Value, determined as of the payment date of all RPSRs already settled,
including any Dividend Equivalents. Except as modified hereby, the 2016 RPSR
Terms shall continue to apply in accordance with their terms.

3.5.4
Mr. Vice will receive his Early Retirement treatment of his 2017 Restricted
Performance Stock Rights (RPSR) grant, provided (i) Mr. Vice’s employment
continues through July 30, 2017; and (ii) the Company determines that Mr. Vice
has complied and continues to comply with all of his obligations under 2017 RPSR
Terms and this Agreement (including without limitation the provisions of
Sections 6 and 3.6). If Mr. Vice breaches the 2017 RPSR Terms or this Agreement,
he agrees to deliver to the Company immediately upon request an amount in cash
equal to the



Page 3 of 15



--------------------------------------------------------------------------------

 


aggregate Fair Market Value, determined as of the payment date of all RPSRs
already settled, including any Dividend Equivalents. Except as modified hereby,
the 2017 RPSR Terms shall continue to apply in accordance with their terms.


3.5.5
Mr. Vice and the Company agree that the holding periods with respect to any
stock currently subject to a hold pursuant to (i) Section 9 of the (A) 2011 and
2012 Terms and Conditions Applicable To Restricted Stock Rights, (B) 2011 and
2012 Terms and Conditions Applicable To Restricted Performance Stock Rights,
and/or (C) Terms and Conditions Applicable to 2011 Stock Options, and (ii)
Section 11 of the (A) Terms and Conditions Applicable To 2013 Restricted Stock
Rights, (B) Terms and Conditions Applicable To 2013 Restricted Performance Stock
Rights, and/or (C) the terms and conditions applicable to equity grants by which
payments are made to Mr. Vice in 2017, 2018, 2019, and 2020, will expire as
scheduled in the applicable terms and conditions only to the extent that the
Company provides a certification (not to be unreasonably withheld) to Fidelity
(or any successor vendor) that, to the best of the Company’s knowledge, Mr. Vice
has complied with this Agreement and the applicable terms and conditions of the
grants through the expiration date of the holding period.

3.6
The payments and benefits described in this Section 3 are contingent upon: (i)
Mr. Vice’s execution of this Agreement, (ii) his execution of the attached
Exhibit A (General Release Agreement) on his Retirement Date, as defined in
Section 4 (without revocation), and (iii) his full compliance with the terms and
conditions of this Agreement (including without limitation Section 6). The terms
and conditions of the General Release Agreement are incorporated into this
Agreement as if fully set forth herein.

4.
RETIREMENT: Mr. Vice will voluntarily retire as an employee of the Company, with
a last day of work of August 18, 2017. This shall be his Retirement Date.

5.
COMPLETE RELEASE: Mr. Vice RELEASES the Company from liability for any claims,
demands or causes of action, known or unknown, against the Company and the
Released Parties (except as described in Section 5.5). This Release applies not
only to the “Company” itself, but also to all Northrop Grumman parents,
subsidiaries, affiliates, predecessors, and successors, and (i) its and their
employee benefit plans, and the trustees, fiduciaries and administrators of any
such plans, and (ii) its and their past or present officers, directors, agents
and employees (“Released Parties”). For purposes of this Release, the term “Mr.
Vice” includes not only Mr. Vice himself, but also his heirs, spouses or former
spouses, domestic partners or former domestic partners, executors and agents.
Except as described in Section 5.5, this Release extinguishes all of Mr. Vice’s
claims, demands or causes of action, known or unknown, against the Company and
the Released Parties, on account of or arising out of anything that has
happened, developed, or occurred on or before the date Mr. Vice signs this
Agreement.

5.1
This Release includes, but is not limited to, claims relating to Mr. Vice’s
employment by or retirement from the Company and any Released Party, any



Page 4 of 15



--------------------------------------------------------------------------------

 


rights of continued employment, reinstatement or reemployment by the Company and
any Released Party, claims relating to or arising under Company or Released
Party dispute resolution procedures, claims for any costs or attorneys’ fees
incurred by Mr. Vice, and claims for severance benefits.
5.2
This Release includes, but is not limited to, claims arising under, the Family
and Medical Leave Act, the Worker Adjustment and Retraining Notification Act,
the Employee Retirement Income Security Act, the anti-retaliation provision of
the False Claims Act, Executive Order No. 11246, the Civil Rights Act of 1991,
and 42 U.S.C. § 1981. It also includes, but is not limited to, claims under
Title VII of the Civil Rights Act of 1964; the Americans with Disabilities Act;
any laws prohibiting discrimination in employment based on veteran status or any
other protected basis; any applicable state human rights statutes; and any other
federal, state or local laws, ordinances, regulations and common law, to the
fullest extent permitted by law.

5.3
This Release also includes, but is not limited to, any rights, claims, causes of
action, demands, damages or costs arising under or in relation to the personnel
policies or employee handbooks of the Company and any Released Party, or any
oral or written representations or statements made by the Company and any
Released Party, past and present, or any claim for wrongful discharge, breach of
contract (including any employment agreement), breach of the implied covenant of
good faith and fair dealing, intentional or negligent infliction of emotional
distress, intentional or negligent misrepresentation, or defamation.

5.4
Mr. Vice agrees that his Release includes claims which he did not know of or
suspect to exist at the time he signed this Agreement, and that this Release
extinguishes all known and unknown claims.

5.5
However, this Release does not include any rights Mr. Vice may have: (1) to
enforce this Agreement and his rights to receive the benefits described in
Section 3 of this Agreement; (2) to any indemnification rights Mr. Vice may have
for expenses or losses incurred in the course and scope of his employment;
(3) to workers’ compensation benefits; (4) to earned, banked or accrued but
unused PTO; (5) to vested benefits under any qualified or non-qualified pension
or savings plan; (6) to continued benefits in accordance with COBRA; (7) to
government-provided unemployment insurance; (8) to file a claim or charge with
any government agency and to receive any whistleblower award (although Mr. Vice
is releasing any rights he may have to recover damages or other individual
relief in connection with the filing of such a claim or charge); (9) to claims
that cannot lawfully be released; (10) to any rights Mr. Vice may have for
retiree medical coverage; (11) to any rights Mr. Vice may have with respect to
his existing equity grants under the Company’s Long Term Incentive Stock Plan,
as modified by this Agreement; or (12) to claims that arise from acts or
omissions that occur after the date Mr. Vice signs this Agreement.

6.
POST-EMPLOYMENT CONDUCT:



Page 5 of 15



--------------------------------------------------------------------------------

 


6.1
Mr. Vice shall not, directly or indirectly, through the assistance of a third
party, or counsel, on his own behalf or on behalf of another person or
entity, by any means issue or communicate any statement that is critical or
disparaging or may reasonably be interpreted as critical or disparaging of any
Released Party or its/their employees, products or services; provided that
neither the foregoing nor any other provision of this Agreement affects Mr.
Vice’s right to provide truthful information to government authorities or his
obligations to cooperate with any government investigation or to respond
truthfully to any lawful government inquiry or to give truthful testimony in
court.

6.2
During the term of his employment through his Retirement Date, Mr. Vice was
exposed to and involved in the development of various of Northrop Grumman’s most
valuable, unique and material trade secrets and confidential and proprietary
information, not only within the Aerospace Systems sector and the former
Technical Services sector, but across Northrop Grumman. Mr. Vice occupies one of
the most senior executive positions in the Company and has far-reaching access
to and is widely exposed to Northrop Grumman’s highly confidential, valuable and
sensitive information; customer, partner, supplier and employee relationships;
intellectual property; privileged and confidential information; short and long
term strategies and tactical plans; investments and technologies; human capital;
and financial information and plans. Northrop Grumman has a very significant,
legitimate business interest in restricting Mr. Vice’s ability to compete or
solicit in the specific manner set forth below.

6.3
Mr. Vice agrees that for a period of twenty-four (24) months from his Retirement
Date, he will not, directly or indirectly, oversee, control, support or in any
way participate in (i) the design, operation, research, manufacture, marketing,
sale, or distribution of Competitive Products and Services or (ii) the
development of requirements or military, financial or political support for
Competitive Products and Services. For purposes of this Agreement, “Competitive
Products and Services” shall mean products or services that compete for
resources with or are an alternative or potential alternative to, the products
sold or services provided by Northrop Grumman, including without limitation
products and services in the areas of manned and unmanned aircraft, space,
C4ISR, cyber, sensors, electronics, through-life support and technology
services.

6.4
Mr. Vice agrees that for a period of twenty-four (24) months from the Retirement
Date, he will not engage in a Competitive Business, including as director,
member, partner, principal, proprietor, agent, consultant, officer, or employee.
For the purpose of this Agreement, “Competitive Business” shall mean one that
engages, directly and indirectly, in a business engaged in by the Company or any
of its parents, subsidiaries, affiliates or joint ventures, as of the Retirement
Date, including a business that provides products and/or services as a prime or
subcontractor to government customers in the United States of America, the
United Kingdom, NATO, the European Union, Australia, South Korea, Japan, India,
the United Arab Emirates, Qatar, Kuwait, Iraq, Afghanistan, and/or the Kingdom
of Saudi Arabia, in the areas of manned and unmanned aircraft, space, C4ISR,
strike systems, cyber, sensors, electronics, through-life support and



Page 6 of 15



--------------------------------------------------------------------------------

 


technology services. Provided, however, that the following activities will not
alone constitute a breach of this Section 6.4 covenant: (i) ownership for
investment purposes of not more than five percent (5%) of the total outstanding
equity securities (or other interests) of any entity; (ii) serving as a
principal, partner, director, employee, consultant or advisor to a Private
Equity Firm, provided that such activities do not involve advising the Private
Equity Firm in any way regarding the Company, its parents, subsidiaries or
affiliates, or a Competitive Business; or (iii) working in a capacity that does
not in any way involve the executive, business, financial, administrative, human
resources or operational management; sale or marketing; research; design;
product development; manufacturing/production; sale or strategy of Competitive
Products or Services.
6.5
For a period of twenty-four (24) months from his Retirement Date, Mr. Vice shall
not, directly or indirectly, solicit any customer, supplier, teammate or partner
of Northrop Grumman with whom Mr. Vice engaged, or about whom Mr. Vice received
any confidential, sensitive, or proprietary information, in the course of Mr.
Vice’s employment with Northrop Grumman, for purposes of developing, considering
or providing products or services in competition with Northrop Grumman.

6.6
For a period of twenty-four (24) months from his Retirement Date, Mr. Vice shall
not, directly or indirectly, through assistance, information or counsel, on his
own behalf or on behalf of another person or entity, solicit or offer to hire,
any person who was, within a period of six months prior to the Retirement Date,
employed by any Released Party, with whom Mr. Vice worked or about whom Mr. Vice
received any information in the course of his employment with Northrop Grumman.

6.7
Mr. Vice reaffirms his obligation and agrees to fully protect and not disclose
any confidential, privileged, proprietary or otherwise protected information of
the Company or any Released Party, including without limitation, trade secrets,
intellectual property, strategies, pricing, business relationships, financial
plans, privileged communications and business development plans. Mr. Vice has
not and will not claim ownership of any rights to any Company or Released Party
intellectual property. Prior to his Retirement Date, Mr. Vice agrees to execute
and continue to comply with Corporate Form C-100D, which is incorporated into
this Agreement as if fully set forth herein.

6.8
The Company enters into this Agreement and provides the compensation and
benefits set forth in Section 3 in significant part as consideration for the
restrictive covenants set forth in Section 6. If Mr. Vice violates any of the
covenants in Section 6, in addition to any other remedies available to it,
including injunctive relief, the Company may require that (i) Mr. Vice forfeit
all payments yet to be paid under Section 3; (ii) any unvested and/or unpaid
RSRs and/or RPSRs (and associated Dividend Equivalents) be terminated without
payment to Mr. Vice; and (iii) Mr. Vice immediately deliver to the Company an
amount in cash equal to the aggregate Fair Market Value, determined as of the
vesting and/or payment



Page 7 of 15



--------------------------------------------------------------------------------

 


date of all RSRs and RPSRs already received as referenced in Section 3,
including any Dividend Equivalents, as well as any cash payments referenced in
Section 3.
6.9
Further, Mr. Vice acknowledges and agrees that a breach of any of the provisions
of Section 6 will result in immediate, irreparable and continuing damage to the
Company for which there is no adequate remedy at law, and the Company will be
entitled to injunctive relief and a decree of specific performance, in addition
to other relief as may be proper, including monetary damages and relief provided
for in Section 3 above. Mr. Vice agrees that the applicable post-employment
restriction periods shall be extended by any period of time during which it is
found that he was in violation of such restrictions.

6.10
Mr. Vice agrees that the restrictions set forth in Section 6 are (i) reasonable
and necessary in all respects, including duration, territory and scope of
activity, in order to protect Northrop Grumman’s non-public trade secrets and
proprietary information, (ii) that the parties have agreed to limit Mr. Vice’s
right to compete only to the extent necessary to protect Northrop Grumman’s
legitimate business interests, and (iii) that he will be able to earn a
livelihood without violating the restrictions in Section 6. It is the intent of
the parties that the provisions of Section 6 shall be enforced to the fullest
extent permissible under applicable law. However, if any portion of this
covenant is deemed overbroad or unenforceable due to challenge by him, Mr. Vice
will hereby forego all consideration provided in Section 3, and to the extent
such consideration has already been paid, will return all consideration provided
him under Section 3 (other than earned and paid base salary).

7.
FULL DISCLOSURE: Mr. Vice acknowledges that he is not aware of, or has fully
disclosed to the General Counsel of the Company (or her delegate), any matters
for which he was responsible or which came to his attention as an employee,
which might reasonably be expected to give rise to a claim or cause of action
against, or investigation or audit of the Company and/or any Released Party,
including without limitation any knowledge of potential fraud, overpayments,
false statements, improper or erroneous financial reporting, violations of law
or regulation, employee misconduct, or violations of the Company’s Standards of
Business Conduct or other policies or procedures. Mr. Vice has reported to the
Company all work-related injuries, if any, that he has suffered or sustained
during his employment with the Company and any Released Party. Mr. Vice has
properly reported all hours he worked.

8.
NO UNRESOLVED CLAIMS: This Agreement has been entered into with the
understanding that there are no unresolved claims of any nature that Mr. Vice
has against the Company. Mr. Vice acknowledges and agrees that except as
specified in Section 3, all compensation, benefits, and other obligations due
Mr. Vice by the Company, whether by contract or by law, have been paid or
otherwise satisfied in full.

9.
RETURN OF COMPANY PROPERTY: Mr. Vice agrees to return any and all property and
equipment of the Company and any Released Party that he may have in his
possession, including without limitation all confidential, privileged,
proprietary or



Page 8 of 15



--------------------------------------------------------------------------------

 


otherwise protected electronic and paper documents, no later than the Retirement
Date, except to the extent this Agreement explicitly provides to the contrary.
10.
WITHHOLDING OF TAXES: The Company shall be entitled to withhold from any amounts
payable or pursuant to this Agreement all taxes as legally shall be required
(including, without limitation, United States federal taxes, and any other
state, city or local taxes).

11.
ADVICE OF COUNSEL: The Company encourages Mr. Vice to seek and receive advice
about this Agreement from an attorney of his choosing.

12.
DENIAL OF WRONGDOING: Neither party, by signing this Agreement, admits any
wrongdoing or liability to the other. Both the Company and Mr. Vice deny any
such wrongdoing or liability.

13.
COOPERATION: Mr. Vice agrees that, for at least sixty (60) months following the
Retirement Date, he will reasonably cooperate with Company and any Released
Party regarding requests for assistance by providing support in connection with
claims, litigation and investigations, including without limitation serving as a
witness and/or providing information about matters connected with Mr. Vice’s
prior employment with the Company or any Released Party; provided, however, that
any such cooperation in excess of 40 hours per year shall be subject to mutually
agreeable reasonable compensation. The Company or the Released Party requesting
assistance shall reimburse Mr. Vice for any travel costs he incurs in connection
with his cooperation, in accordance with its travel cost reimbursement policy
for active appointed officers.

14.
ARBITRATION, JURISDICTION, AND VENUE:

14.1
Except as otherwise provided in this Section 14, any cause of action or claim
arising out of or related to this Agreement (including any claim that either
party has violated this Agreement or regarding its enforceability) will be
determined through final and binding arbitration, rather than through litigation
in court, in accordance with CTM H200 USHR 2-32.

14.2
The Company and Mr. Vice agree that any arbitration hearing and related
proceedings shall be convened and conducted in Falls Church, VA.

14.3
The Company and Mr. Vice agree that the prevailing party in the arbitration
shall be entitled to receive from the losing party reasonably incurred
attorneys’ fees and costs, except in any challenge by Mr. Vice to the validity
of the General Release Agreement (attached hereto as Exhibit A) under the Age
Discrimination in Employment Act and/or Older Workers Benefit Protection Act.

14.4
If the Company or Mr. Vice believes they require immediate relief to enforce or
challenge this Agreement, before arbitration is commenced or concluded, either
party may seek injunctive or other provisional equitable relief from state or
federal court in the Commonwealth of Virginia.  Either party may also proceed in
state or federal court in the Commonwealth of Virginia to compel arbitration or
to enforce an arbitration award under this Agreement.  All court actions or



Page 9 of 15



--------------------------------------------------------------------------------

 


proceedings arising under this Agreement shall be heard in state or federal
court in the Commonwealth of Virginia.  The Company and Mr. Vice hereby waive
any right to object to such actions on grounds of venue, jurisdiction or
convenience.  The Company and Mr. Vice stipulate that the state and federal
courts located in or for Fairfax County, Virginia shall have in personam
jurisdiction and venue for the purpose of litigating any such dispute,
controversy, claim, or complaint arising out of or related to this Agreement. 
Mr. Vice hereby agrees that service of process sufficient for personal
jurisdiction in any action or proceeding involving him may be made by registered
or certified mail, return receipt requested, to the address on file with the
Company, or by electronic service of process through the Internet when
authorized by a court of competent jurisdiction.
15.
SOLE AND ENTIRE AGREEMENT; TRADE SECRETS: This Agreement expresses the entire
understanding between the Company and Mr. Vice on the matters it covers. It
supersedes all prior discussions, agreements, understandings and negotiations
between the parties on these matters; except that any writing between the
Company and Mr. Vice relating to protection or non-disclosure of Company trade
secrets or other information, intellectual property and/or certifications made
by Mr. Vice shall remain in effect, and the Terms and Conditions Applicable to
2014, 2015, 2016, and 2017 Restricted Performance Stock Rights and Restricted
Stock Rights shall all remain in full force and effect in accordance with their
terms except as modified hereby. Mr. Vice shall not be held liable under this
Agreement for properly making any confidential disclosure of a Company trade
secret or other intellectual property to a government official for purposes of
reporting or in connection with the investigation of a suspected violation of
law or regulation.

16.
MODIFICATION: Once this Agreement takes effect, it may not be cancelled or
changed, unless done so in a document signed by both Mr. Vice and an authorized
Company representative.

17.
GOVERNING LAW: This Agreement shall be governed by and interpreted and enforced
in accordance with the laws of the Commonwealth of Virginia, without regard to
rules regarding conflicts of law.

18.
ADVICE OF COUNSEL; VOLUNTARY AGREEMENT:

MR. VICE ACKNOWLEDGES THAT HE HAS HAD AN OPPORTUNITY TO ASK QUESTIONS, CONFER
WITH COUNSEL, AND CONSIDER ALL OF THE PROVISIONS OF THIS AGREEMENT BEFORE
SIGNING IT. HE FURTHER AGREES THAT HE HAS READ THIS AGREEMENT CAREFULLY, THAT HE
UNDERSTANDS IT, AND THAT HE IS VOLUNTARILY ENTERING INTO IT. MR. VICE
UNDERSTANDS AND ACKNOWLEDGES THAT THIS AGREEMENT CONTAINS HIS RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS. THE PARTIES ACKNOWLEDGE THAT THIS AGREEMENT HAS BEEN
NEGOTIATED AND EXECUTED WITHIN THE COMMONWEALTH OF VIRGINIA.


Page 10 of 15



--------------------------------------------------------------------------------

 


Date:     February 27, 2017        By: /s/ Thomas E. Vice    
THOMAS E. VICE
In: Falls Church, Fairfax County, Virginia    



Date:     February 27, 2017        By: /s/ Denise M. Peppard     
Northrop Grumman Systems Corporation
In: Falls Church, Fairfax County, Virginia

Title: CHRO


Page 11 of 15



--------------------------------------------------------------------------------

 


EXHIBIT A


GENERAL RELEASE AGREEMENT


This is an agreement (hereinafter “Release” or “Release Agreement”) between
Thomas E. Vice(“Mr. Vice”) and Northrop Grumman Systems Corporation (“Northrop
Grumman” or “the Company”) regarding Mr. Vice’s employment with the Company and
his acceptance of certain benefits in exchange for valuable consideration; Mr.
Vice’s retirement from the Company; and Mr. Vice’s agreement to the terms
contained in this Release Agreement and the previously executed Transition and
Retirement Agreement, all the terms of which are incorporated by reference as if
fully set forth herein. The purpose of this Release Agreement is to resolve
fully and finally any and all matters concerning Mr. Vice’s employment with the
Company and his retirement from the Company.


1.In exchange for this Release Agreement, the Company will provide Mr. Vice with
certain consideration as outlined in the Transition and Retirement Agreement
dated February 27, 2017 (“Transition and Retirement Agreement”).
2.This Release Agreement satisfies the requirement that Mr. Vice executes a
General Release Agreement as set forth in Section 3.6 of the Transition and
Retirement Agreement.
3.In exchange for the consideration exchanged between Mr. Vice and the Company
as set forth in the Transition and Retirement Agreement and this Release
Agreement, Mr. Vice RELEASES the Company from liability for any claims, demands
or causes of action, known or unknown, against the Company and the Released
Parties, on account of or arising out of anything that has happened, developed,
or occurred on or before the date Mr. Vice signs this Release Agreement (except
as described in Section 3.5). This Release applies not only to the “Company”
itself, but also to all Northrop Grumman parents, subsidiaries, affiliates,
related companies, predecessors, successors, its or their employee benefit
plans, trustees, fiduciaries and administrators, and any and all of its and
their respective past or present officers, directors, agents and employees
(“Released Parties”). For purposes of this Release, the term “Mr. Vice” includes
not only Mr. Vice himself, but also his heirs, spouses or former spouses,
domestic partners or former domestic partners, executors and agents. Except as
described in Section 3.5, this Release extinguishes all of Mr. Vice’s claims,
demands or causes of action, known or unknown, against the Company and the
Released Parties, on account of or arising out of anything that has happened,
developed, or occurred on or before the date Mr. Vice signs this Release
Agreement.
3.1
This Release includes, but is not limited to, claims relating to Mr. Vice’s
employment by or retirement from the Company and any Released Party, any rights
of continued employment, reinstatement or reemployment by the Company and any
Released Party, claims relating to or arising under Company or Released Party
dispute resolution procedures, claims for any costs or attorneys’ fees incurred
by Mr. Vice, and claims for severance benefits.

3.2
This Release includes, but is not limited to, claims arising under the Age
Discrimination in Employment Act, the Family and Medical Leave Act, the Employee
Retirement Income Security Act, the anti-retaliation provision of the



Page 12 of 15



--------------------------------------------------------------------------------

 


False Claims Act, Executive Order No. 11246, the Civil Rights Act of 1991, and
42 U.S.C. § 1981. It also includes, but is not limited to, claims under
Title VII of the Civil Rights Act of 1964; the Americans with Disabilities Act;
any laws prohibiting discrimination in employment based on veteran status or any
other protected basis; any state human rights statutes that may be applicable;
and any other federal, state or local laws, ordinances, regulations and common
law, to the fullest extent permitted by law.
3.3
This Release also includes, but is not limited to, any rights, claims, causes of
action, demands, damages or costs arising under or in relation to the personnel
policies or employee handbooks of the Company and any Released Party, or any
oral or written representations or statements made by the Company and any
Released Party, past and present, or any claim for wrongful discharge, breach of
contract (including any employment agreement), breach of the implied covenant of
good faith and fair dealing, intentional or negligent infliction of emotional
distress, intentional or negligent misrepresentation, or defamation.

3.4
Mr. Vice agrees that his Release includes claims which he did not know of or
suspect to exist at the time he signed this Agreement, and that this Release
extinguishes all known and unknown claims.

3.5
However, this Release does not include any rights Mr. Vice may have: (1) to
enforce this Release Agreement or the Transition and Retirement Agreement and
his rights to receive the compensation and benefits described in this Release
Agreement or the Transition and Retirement Agreement; (2) to any indemnification
rights Mr. Vice may have for expenses or losses incurred in the course and scope
of his employment; (3) to test the knowing and voluntary nature of this Release
Agreement under The Older Workers Benefit Protection Act; (4) to workers’
compensation benefits; (5) to earned, banked or accrued but unused vacation pay;
(6) to vested benefits under any qualified or non-qualified pension or savings
plan; (7) to continued benefits in accordance with COBRA; (8) to
government-provided unemployment insurance; (9) to file a claim or charge with
any government administrative agency and to receive a whistleblower award
(although Mr. Vice is releasing any rights he may have to recover damages or
other individual relief in connection with the filing of such a claim or
charge); (10) to claims that cannot lawfully be released; (11) to any rights Mr.
Vice may have for retiree medical coverage; (12) to any rights Mr. Vice may have
with respect to his existing equity grants under the Company’s Long Term
Incentive Stock Plan, as modified by the Transition and Retirement Agreement; or
(13) to claims that arise from acts or omissions that occur after the date Mr.
Vice signs this Release Agreement.

4.Mr. Vice acknowledges that, as of the Retirement Date (as defined in the
Transition and Retirement Agreement), he is not aware of, or has fully disclosed
to the General Counsel of the Company (or her delegate), any matters for which
he was responsible or which came to his attention as an employee, which might
reasonably be expected to give rise to a claim or cause of action against, or
investigation or audit of the Company and/or any Released Party, including
without limitation any knowledge of potential fraud, overpayments, false
statements,


Page 13 of 15



--------------------------------------------------------------------------------

 


improper or erroneous financial reporting, violations of law or regulation,
employee misconduct, or violations of the Company’s Standards of Business
Conduct or other policies or procedures. Mr. Vice has reported to the Company
all work-related injuries, if any, that he has suffered or sustained during his
employment with the Company and any Released Party. Mr. Vice has properly
reported all hours he worked.
5.This Release Agreement has been entered into with the understanding that there
are no unresolved claims of any nature which Mr. Vice has against the Company.
Mr. Vice acknowledges and agrees that except as specified in Section 3 of the
Transition and Retirement Agreement, all compensation, benefits, and other
obligations due Mr. Vice by the Company, whether by contract or by law, have
been paid or otherwise satisfied in full.
6.The Company encourages Mr. Vice to seek and receive advice about this Release
Agreement from an attorney of his choosing, and Mr. Vice has had the opportunity
to do so. Mr. Vice has twenty-one (21) calendar days to consider this Release
Agreement, which he agrees is a reasonable period of time.
7.Mr. Vice may revoke this Release Agreement within seven (7) calendar days of
his signature date. To do so, Mr. Vice must deliver a written revocation notice
to Ms. Denise Peppard, Chief Human Resources Officer, at 2980 Fairview Park
Drive, Falls Church, Virginia 22042. Mr. Vice must deliver the notice to Ms.
Peppard no later than 4:30 p.m. ET on the seventh calendar day after Mr. Vice’s
signature date. If Mr. Vice revokes this Release Agreement, it shall not be
effective or enforceable and Mr. Vice will not receive the compensation and
benefits described in this Release Agreement or the Transition and Retirement
Agreement.
MR. VICE ACKNOWLEDGES THAT HE HAS HAD AN OPPORTUNITY TO ASK QUESTIONS, CONFER
WITH COUNSEL, AND CONSIDER ALL OF THE PROVISIONS OF THIS AGREEMENT BEFORE
SIGNING IT. HE FURTHER AGREES THAT HE HAS READ THIS AGREEMENT CAREFULLY, THAT HE
UNDERSTANDS IT, AND THAT HE IS VOLUNTARILY ENTERING INTO IT. MR. VICE
UNDERSTANDS AND ACKNOWLEDGES THAT THIS AGREEMENT CONTAINS HIS RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.


Page 14 of 15



--------------------------------------------------------------------------------

 




Date:     February 27, 2017        By: /s/ Thomas E. Vice    
Thomas E. Vice



Date:     February 27, 2017        By: /s/ Denise M. Peppard    
Northrop Grumman Systems Corporation

Title: CHRO


Page 15 of 15

